Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jonathan D. Hanish (Reg. No. 57,821) on 04/19/2021.
The application has been amended as follows:

Claim 1.	(Amended)  A computer-implemented method comprising:
for each one of a plurality of users of an online service, accessing, by a computer system having a memory and at least one hardware processor, corresponding profile data of the user stored on a database of the online service, the accessed profile data of each user indicating at least one entity associated with the user;	generating, by the computer system, a first graph data structure based on the accessed profile data, the generated first graph data structure comprising a first plurality of nodes and a first plurality of edges, each one of the first plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the first plurality of edges directly connecting a different pair of the first plurality of , the unsupervised machine learning algorithm is configured to optimize the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of the plurality of users whose profile data indicates the two entities increases, and the unsupervised machine learning algorithm is further configured to optimize the corresponding embedding vector of each one of the entities to result in the level of similarity between the corresponding embedding vectors of two entities increasing as the number of neighbor nodes shared by the two entities increases; and	performing, by the computer system, a function of the online service using the generated embedding vectors of the entities.

Claim 4.	(Canceled).


Claim 8.	(Amended)    A system comprising:
at least one hardware processor; and	a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations comprising:
for each one of a plurality of users of an online service, accessing corresponding profile data of the user stored on a database of the online service, the accessed profile data of each user indicating at least one entity associated with the user;	generating a first graph data structure based on the accessed profile data, the generated first graph data structure comprising a first plurality of nodes and a first plurality of edges, each one of the first plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the first plurality of edges directly connecting a different pair of the first plurality of nodes and indicating a number of the plurality of users whose profile data includes both entities of the pair of nodes that are directly connected by the edge, a first entity of the both entities of the pair of nodes that are directly connected by the edge comprising one of a first job title, a first company, a first skill, a first school, a first educational degree, or a first educational major, and a second entity of the both entities of the pair of nodes that are directly connected by the edge comprising one of a second job title, a second company, a second skill, a second , the corresponding entity for each node in the first plurality of nodes of the first graph data structure is of a first facet type;	generating a corresponding embedding vector for each one of the entities indicated by the accessed profile data based on the first graph data structure using an unsupervised machine learning algorithm;
generating a second graph data structure comprising a second plurality of nodes and a second plurality of edges, each one of the second plurality of nodes corresponding to a different entity of a second facet type indicated by the accessed profile data, and each one of the second plurality of edges directly connecting a different pair of the second plurality of nodes and indicating a number of the plurality of users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge in the second graph data structure; and	generating a corresponding embedding vector for each one of the entities of the second facet type based on the second graph data structure using the unsupervised machine learning algorithm; and	performing a function of the online service using the generated embedding vectors of the entities, the function of the online service is performed using the generated embedding vectors of the entities of the second facet type.

Claim 14.	(Canceled).

, the unsupervised machine learning algorithm is configured to optimize the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of the plurality of users whose profile data indicates the two entities increases, and the unsupervised machine learning algorithm is further configured to optimize the corresponding embedding vector of each one of the entities to result in the level of similarity between the corresponding embedding vectors of two entities increasing as the number of neighbor nodes shared by the two entities increases; and	performing a function of the online service using the generated embedding vectors of the entities.

Claim 18.	(Canceled).


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Liu et al. (Non-Patent Literature: “What’s in a Name? An Unsupervised Approach to Link Users across Communities;” Jing Liu, Fan Zhang, Xinying Song, Young-In Song, Chin-Yew Lin, Hsiao-Wuen Hon; February 4-8, 2013, Rome, Italy; ACM) teaches “In this section, we examine the effectiveness of our proposed method (Model 2) by analyzing the graph of forums. A graph of forums can be constructed by using the linked user pairs: if there is one pair of users from two forums linked together, there is an undirected edge between these two forums (nodes). The weight of each edge is the number of linked user pairs between the corresponding two 

Alexandrescu et al. (US 8,583,659) teaches “FIG. 3A illustrates another example social graph 300 including user nodes corresponding to respective users, and two concept nodes corresponding to respective cities "San Francisco" and "Palo Alto." Users U2, U3, U5, and U6 are first-degree friends of user U1, while user U4 is a second-degree friend of user U1 and a first-degree friend of users U6 and U2, as illustrated in the corresponding edges. In social graph 300, user U2 has a city of residence in "San Francisco", as indicated by the edge between the user node of U2 and the concept node of "San Francisco." Users U4, U6, U5, and U3 have a city of residence in "Palo Alto", as indicated by the respective edges between the user nodes of those 

Narayanan et al. (US 8,180,804) teaches “consider another example in which a user is making a declaration about Stanford University. Also consider, for this example, that there is an existing hub node 304 devoted to Stanford University. A first example user may enter a declaration that he or she attends or attended Stanford University as a student thereby resulting in the creation of an edge of one edge type or sub-type from the first user's node 302 to the hub node 304 for Stanford University. A second example user may enter a declaration that he or she teaches or taught at Stanford University thereby resulting in the creation of an edge of another edge type or sub-type from the second user's node 302 to the hub node 304 for Stanford University. Still further, a third example user may enter a declaration that he or she likes or is a fan of Stanford University thereby resulting in the creation of an edge of another edge type or sub-type from the third user's node 302 to the hub node 304 for Stanford University. Thus, in this 

Kim et al. (US 2015/0120717) teaches “At block 2208, the server creates a link between each user in the `users of interest` list and its followers. This creates the follower-following network where all the links have the same weight (e.g., weight of 1.0). “ ([0261]); “At block 2209, between each user pair (e.g. A, B) in the `users of interest` list, the server identifies the number of instances A mentions B, the number of instances A replies to B, and the number of instances A re-posts content from B. It can be appreciated that a user pair does not have to have a follower-followee relationship. For example, a user A may not follow a user B, but a user A may mention user B, or may re-post content from user B, or may reply to a posting from user B. Thus, there may be an edge or link between a user pair (A,B), even if one is not a follower of the other. “ ([0261]); “Furthermore, at block 2210, between each user pair (e.g. A, B), the server computes a weight associated with the link or edge between the pair A, B, where the weight is a function of at least the number of instances A mentions B, the number of instances A replies to B, and the number of instances A re-posts content from B. For example, the higher the number of instances, the higher the weighting.” ([0263]); “In an example embodiment, at block 2208, the weighting of an edge is initialized at a first value (e.g. value of 1.0) when there is a follower-followee link and 

Malak et al. (US 2018/0141839) teaches “Knowledge service 310 can perform operations to implement automated data analyses. In some embodiments, knowledge service 310 can use an unsupervised machine learning tool, such as a word embedding model (e.g., Word2Vec), to analyze an input data set. A word embedding model can receive a text input (e.g., a text corpus from a large data source) and generate a vector representation of each input word. The resulting model may then be used to identify how closely related are an arbitrary input set of words. For example, a Word2Vec model built using a large text corpus (e.g., a news aggregator, or other data source) can be utilized to determine a corresponding numeric vector for each input word. When these vectors are analyzed, it may be determined that the vectors are "close" (in the Euclidean sense) within a vector space. This can identify that input words are related (e.g., identifying input words that are clustered closely together within a vector space). Knowledge service 310 may implement operations to categorize the related words using a curated knowledge source 340 (e.g., YAGO, from the Max Planck Institute for Informatics). Using information from a knowledge source 340, knowledge service 310 can add additional, related data to the input data set.” ([0099]).

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-3, 6-13, 15-17, and 19-20 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method, comprising “for each one of a plurality of users of an online service, accessing, by a computer system having a memory and at least one hardware processor, corresponding profile data of the user stored on a database of the online service, the accessed profile data of each user indicating at least one entity associated with the user; generating, by the computer system, a first graph data structure based on the accessed profile data, the generated first graph data structure comprising a first plurality of nodes and a first plurality of edges, each one of the first plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the first plurality of edges directly connecting a different pair of the first plurality of nodes and indicating a number of the plurality of users whose profile data includes both entities of the pair of nodes that are directly connected by the edge, a first entity of the both entities of the pair of nodes that are directly connected by the edge comprising one of a first job title, a first company, a first skill, a first school, a first educational degree, or a first educational major, and a second entity of the both entities of the pair of nodes that are directly connected by the edge comprising one of a second job title, a second company,  second skill, a second school, a second educational degree, or a second educational major; generating, by the computer system, a corresponding embedding vector for each one of the entities indicated by the accessed profile data based on the first graph data structure using an unsupervised machine learning algorithm, the unsupervised machine 

The reasons for allowance of claim 8 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “ …for each one of a plurality of users of an online service, accessing corresponding profile data of the user stored on a database of the online service, the accessed profile data of each user indicating at least one entity associated with the user; generating a first graph data structure based on the accessed profile data, the generated first graph data structure comprising a first plurality of nodes and a first plurality of edges, each one of the first plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the first plurality of edges directly connecting a different pair of the first plurality of nodes and indicating a number of the plurality of users whose profile data includes both entities of the pair of nodes that are directly connected by the edge, a first entity of the both entities of the pair of nodes that are directly connected by the edge comprising one of a first job title, a first company, a first skill, a first school, a first educational degree, or a first educational major, and a second entity of the both entities of the pair of nodes that are directly 

The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory machine-readable medium comprising: “…for each one of a plurality of users of an online service, accessing corresponding profile data of the user stored on a database of the online service, the accessed profile data of each user indicating at least one entity associated with the user; generating a first graph data structure 


Dependent claims 2-3, 6-7, 9-13, 16-17, and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        April 19, 2021